Exhibit 10.3

 

THE BANK OF KENTUCKY, INC.

EXECUTIVE PRIVATE PENSION PLAN

 

SECTION 1 - PURPOSE

 

1.1 PURPOSE AND EFFECTIVE DATE. Effective September 1, 2003, (“Effective Date”)
The Bank of Kentucky, Inc., a Kentucky banking company, (the “Company”), hereby
adopts The Bank of Kentucky, Inc. Executive Private Pension Plan (the “Plan”) to
provide retirement income for eligible employees. This Plan is intended to
constitute a defined benefit pension plan within the meaning of Section 414(j)
of the Internal Revenue Code (“Code”). However, the Plan is not intended to
qualify for tax exemption under Code Sections 401(a) and 501(a).

 

1.2 PLAN ADMINISTRATION. The authority to control and manage the operation and
administration of the Plan is vested in a Committee (the “Committee”) appointed
by the Board of Directors of the Company. The members of the Committee shall be
“named fiduciaries” as described in Section 402 of the ERISA, with respect to
their authority under the Plan. The Committee shall be the administrator of the
Plan and shall have rights, duties and obligations of an “administrator” as that
term is defined in section 3(16)(A) of ERISA and section 414(g) of the Code.

 

SECTION 2 - DEFINITIONS

 

2.1 ACCRUED BENEFIT means a portion of the amount that would be payable at
Normal Retirement Age determined in accordance with Section 6.1, assuming the
Participant continues to earn annually until Normal Retirement Age the Adjusted
Compensation for the complete calendar year preceding the determination date.
Such portion shall be a fraction, not exceeding 1, the numerator of which is the
total number of his years of participation in the Plan (as of the date of his
separation from service) and the denominator of which is the total number of
years he would have participated in the Plan if he had separated from service at
Normal Retirement Age.

 

2.2 ACTUARIAL EQUIVALENT means equality in value of the aggregate amounts
expected to be received under the different forms of payment permitted by
Section 5.1, determined in accordance with the principles of Financial
Accounting Standards Board Statement 87, and with interest at 6.5% per annum.

 

2.3 ADJUSTED COMPENSATION means the total compensation paid or accrued
(including any accrual under the Defined Contribution Plan) to the Participant
during the Plan Year for services rendered to the Employers as an employee as
reflected on IRS Form W-2, increased by salary reductions under a section 401(k)
plan, or section 125 plan.

 

2.4 ANNUITY means an immediate 15 year term annuity.

 

2.5 ANNUITY STARTING DATE means the first day of the first period for which an
amount is payable as an annuity.

 

2.6 BENEFICIARY means the spouse of a Participant, or such other person or
persons designated by a Participant to receive benefits pursuant to Section 7.3
upon his death.

 

2.7 COMMITTEE means the individuals appointed by the Board of Directors of the
Company to administer the Plan.

 

2.8 DEFINED CONTRIBUTION PLAN means The Bank of Kentucky, Inc. Executive
Deferred Contribution Plan, a defined contribution plan within the meaning of
Code Section 414(i), which such plan is not intended to qualify for tax
exemption under Code Sections 401(a) and 501(a).

 

2.9 ELIGIBLE EMPLOYEE means for any Plan Year (or applicable portion thereof), a
person employed by Employer who is determined by the Employer to be a member of
a select group of management or highly compensated employees and who is
designated by the Employer to be an Eligible Employee under the Plan.

 

1



--------------------------------------------------------------------------------

2.10 EMPLOYERS means the Company and each affiliated company which, with the
Company’s consent, adopts the Plan, which are also referred to collectively as
the “Employers” and individually as the “Employer”.

 

2.11 ERISA means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

2.12 FINAL AVERAGE COMPENSATION means the annual Adjusted Compensation of a
Participant averaged over the 5 consecutive Plan Years from his date of
participation which produce the highest annual average. If a Participant has
less than 5 consecutive Plan Years of Service from his date of participation to
his date of termination his Final Average Compensation will be based on his
Adjusted Compensation for his Years of Service from his date of employment to
his date of termination.

 

2.13 MINIMUM CONTRIBUTION means the minimum contribution to the Defined
Contribution Plan required under Section 3.1 as a condition of participation in
this Plan for an Eligible Employee, and which is specified for each individual
Participant in Appendix A to this Plan.

 

2.14 NORMAL PENSION or NORMAL RETIREMENT PENSION means an annuity that provides
monthly payments commencing on a Participant’s Normal Retirement Date and
continuing thereafter for a term of 15 years.

 

2.15 NORMAL RETIREMENT DATE means the date on which the Participant reaches
Normal Retirement Age.

 

2.16 NORMAL RETIREMENT AGE means the date on which a Participant attains age 65.

 

2.17 PARTICIPANT means any Eligible Employee who becomes entitled to participate
in the Plan.

 

2.18 PENSION means a benefit payable to a Participant or a Participant’s
beneficiary under the Plan.

 

2.19 PLAN YEAR means the 12 consecutive month period commencing on each January
1 and ending on the next following December 31. The first Plan Year shall be a
short year commencing September 1, 2003 and ending December 31, 2003.

 

2.20 RETIREMENT means termination of employment other than by reason of death.

 

2.21 YEAR OF SERVICE means, (i) with respect to any Eligible Employee, any two
(2) calendar years during which he completes at least 1,000 hours of service,
and (ii) with respect to any Participant, any calendar year during which he
makes the Minimum Contribution to the Defined Contribution Plan and satisfies
the eligibility requirements of Section 3.1 for participation in such year.
Accordingly, for purposes of the vesting provisions of Section 6.2, years of
service with the Company prior to entering the Plan shall be credited as a half
year.

 

SECTION 3 - PLAN PARTICIPATION

 

3.1 ELIGIBILITY AND PARTICIPATION. Subject to the conditions and limitations of
the Plan, each Eligible Employee of an Employer shall become eligible to
participate in the Plan upon making the Minimum Contribution to the Defined
Contribution Plan. An Eligible Employee shall become a Participant effective as
of the first day of the Plan Year in which the Employee makes the Minimum
Contribution to the Defined Contribution Plan. A Participant who fails to make
the Minimum Contribution to the Defined Contribution Plan for any Plan Year
shall not accrue a benefit under this Plan for such Plan Year.

 

3.2 PARTICIPATION NOT GUARANTEE OF EMPLOYMENT. Participation in the Plan does
not constitute a guarantee or contract of employment and will not give any
employee the right to be retained in the employ of the Employer. A Participant
shall have no right or claim to benefit under the terms of the Plan or by reason
of the Plan unless such right or claim has specifically accrued under the terms
of the Plan.

 

2



--------------------------------------------------------------------------------

SECTION 4 - PLAN EXPENSES

 

In establishing the liabilities under the Plan and expenses related thereto, the
Company will use such methods and assumptions as will reasonably reflect the
cost of the benefits.

 

SECTION 5 - GENERAL BENEFIT PROVISIONS

 

5.1 FORM OF RETIREMENT BENEFITS. Unless otherwise elected as provided below,
upon the Annuity Starting Date, the Participant’s Accrued Benefit shall be paid
in the form of an Annuity. In lieu of an Annuity, a Participant may elect to
receive the Actuarial Equivalent of his Accrued Benefit in Lump Sum.

 

5.2 GENERAL COMMENCEMENT OF BENEFITS RULE. Payment of any benefit under the Plan
shall commence no later than the 60th day after the end of the Plan Year in
which the Participant both has attained his Normal Retirement Age and terminated
his employment with the Employer.

 

SECTION 6 - AMOUNT OF RETIREMENT BENEFITS

 

6.1 NORMAL RETIREMENT PENSION. A Participant shall be eligible for a Normal
Retirement Pension if his employment is terminated on or after his Normal
Retirement Date. The Participant’s Normal Retirement Pension benefit shall equal
30% of the Participant’s Final Average Compensation, reduced by 1/10th for each
Year of Plan participation by the Participant less than 10 Years.

 

The Pension benefit for a Participant who continues in the employ of an Employer
after reaching his Normal Retirement Date shall be determined as to the earlier
of the date of his death or actual Retirement.

 

6.2 DEFERRED RETIREMENT PENSION. A Participant who has not reached Normal
Retirement Age shall be eligible for a deferred Pension in accordance with the
provisions of this Section 6.2 if his employment is terminated before death or
his Normal Retirement Date and if he has completed at least 5 Years of Service.
The payment of his deferred retirement pension shall commence as of his Normal
Retirement Date and the amount thereof shall be equal to the vested percentage
of his Accrued Benefit determined in accordance with the following table:

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage of Accrued Benefit


--------------------------------------------------------------------------------

Less than 5

       0%

5 but less than 6

     50%

6 but less than 7

     60%

7 but less than 8

     70%

8 but less than 9

     80%

9 but less than 10

     90%

10 or more

   100%

 

6.3 EARLY RETIREMENT PENSION. A Participant may request the Committee to
authorize for him an Early Retirement Pension in lieu of a deferred retirement
pension under Section 6.2 above. Such request may be made at any time prior to
his death and prior to his Normal Retirement Date. A Participant shall be
eligible to receive an early retirement pension (Early Retirement Pension) under
the Plan if his employment is terminated prior to his Normal Retirement Date and
on or after he has completed 5 Years of Service. If a Participant requests the
Committee to authorize the commencement of his Early Retirement Pension, such
Pension shall commence as of the beginning of the month next following his
request, but the amount thereof shall be reduced so that it is the Actuarial
Equivalent of the Normal Retirement Pension to which he would otherwise be
entitled.

 

SECTION 7 - PRERETIREMENT DEATH BENEFITS

 

7.1

SURVIVOR ANNUITY COVERAGE. In the event a Participant dies, his Beneficiary
shall be entitled to receive a Survivor Annuity. The Survivor Annuity payments
to the Beneficiary shall be one hundred percent (100%) of the Actuarial
Equivalent of the Participant’s Accrued Benefit at the time of his death,

 

3



--------------------------------------------------------------------------------

 

and shall be paid to the Participant’s Beneficiary as soon as practicable
following the close of the Plan Year in which the Participant died. However, at
such Beneficiary’s request, and with the consent of the Committee, the payment
of benefits may commence as soon as practicable following the close of any
subsequent Plan Year. If there are two or more Beneficiaries, the Participants’
Accrued Benefit shall be split to reflect different methods of distribution
elected by the Beneficiaries.

 

7.2 BENEFICIARY DESIGNATION. Each Participant may file with the Committee a
designation of Beneficiary to receive amounts payable under this Plan upon his
death. The designation may be changed from time to time by the Participant,
except that a married Participant may name a Beneficiary other than his spouse
only in accordance with Section 7.1, above. If no designation has been filed, or
all designated Beneficiaries have predeceased the Participant, then the
Participant shall be deemed to have designated the following as his
Beneficiaries and contingent Beneficiaries with priority in the following order:

 

  (1) Surviving Spouse; then

 

  (2) Surviving children equally; then

 

  (3) Estate.

 

7.3 IDENTIFICATION OF BENEFICIARY. If at, after or during the time when a
benefit is payable to any Beneficiary, the Committee mails by registered or
certified mail to the Beneficiary at the Beneficiary’s last known address a
written demand for his then address, or for satisfactory evidence of his
continued life, or both, and, if the Beneficiary shall fail to furnish the
information to the Committee within three years from the mailing of the demand,
then the Committee shall distribute to the party next entitled thereto under
Section 7.2 above, as if the Beneficiary were then deceased.

 

SECTION 8 - PLAN ADMINISTRATION

 

8.1 FACILITY OF PAYMENT. Notwithstanding the provisions of this Section 8, if,
in the opinion of the Committee a Participant or other person entitled to
benefits under the Plan is under a legal disability or is in any way
incapacitated so as to be unable to manage his financial affairs, the Committee
may, until a claim is made by a conservator or other person legally charged with
the care of his person or of his estate, make payment to a relative or friend of
such person for his benefit. Thereafter, any benefits under the Plan to which
such Participant or other person is entitled shall be paid to such conservator
or other person legally charged with the care of his person or his estate, which
shall then fully discharge the obligation to pay benefits under the Plan with
respect to such Participant.

 

8.2 INTERESTS NOT TRANSFERABLE. The interests of Participants and other persons
entitled to benefits under the Plan are not subject to the claims of their
creditors and may not be voluntarily or involuntarily assigned, alienated or
encumbered.

 

8.3 MISSING PARTICIPANTS OR BENEFICIARIES. Each Participant and each designated
Beneficiary must file with the Committee from time to time in writing his post
office address and each change of post office address. Any communication,
statement or notice addressed to a Participant or designated Beneficiary at his
last post office address filed with the Committee, or if no address is filed
with the Committee then, in the case of a Participant, at his last post office
address as shown on the Employers’ records, will be binding on the Participant
and his designated Beneficiary for all purposes of the Plan. The Employers and
the Committee are not required to search for or locate a Participant or
designated Beneficiary.

 

SECTION 9 - THE COMMITTEE

 

9.1 APPOINTMENT AND AUTHORITY. The Committee referred to in Section 1.2 shall be
appointed by the Board of Directors of the Company. Except as otherwise
specifically provided in this Section 9, the Committee shall have the following
powers, rights and duties in addition to those vested in it elsewhere in the
Plan:

 

  (a) To adopt such rules of procedure and regulations as, in its opinion, may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan;

 

4



--------------------------------------------------------------------------------

  (b) To enforce the Plan in accordance with its terms and with such applicable
rules and regulations as may be adopted by the Committee;

 

  (c) To determine all questions arising under the Plan, including the power to
determine the rights or eligibility of employees or Participants and their
Beneficiaries and their respective benefits, and to remedy ambiguities,
inconsistencies or omissions;

 

  (d) To maintain and keep adequate books, records and other data as shall be
necessary to administer the Plan, except those that are maintained by the
Company, and to meet the disclosure and reporting requirements of ERISA;

 

  (e) To direct all payments of benefits under the Plan;

 

  (f) To establish an investment policy and objective for the Plan;

 

  (g) To be agent for the service of legal process on behalf of the Plan;

 

  (h) To execute any documents on behalf of the Plan;

 

  (i) To perform any other acts necessary or appropriate to the administration
of the Plan and the discharge of its duties.

 

The certificate of a Committee member that the Committee has taken or authorized
any action shall conclusive in favor of any person relying on the certificate.

 

9.2 DELEGATION BY COMMITTEE. The Committee may establish procedures for
allocation of fiduciary responsibilities and delegation of fiduciary
responsibilities to persons other than named fiduciaries; however, the
delegation of the power to manage or control Plan assets may only be delegated
to an Investment Manager, as defined in section 3(38) of ERISA. In exercising
its authority to control and manage the operation and administration of the
Plan, the Committee may employ agents and counsel (who may also be employed by
or represent any Employer) and to delegate to them such powers as the Committee
deems desirable. Any such delegation or appointment shall be in writing. The
writing contemplated by the foregoing sentence shall fully describe the advice
to be rendered or the functions and duties to be performed by the delegate.

 

9.3 UNIFORM RULES. In managing the Plan, the Committee will uniformly apply
rules and regulations.

 

9.4 INFORMATION TO BE FURNISHED TO COMMITTEE. The Employers shall furnish the
Committee such data and information as may be required. The Committee shall be
entitled to rely on any information furnished by the Employer that is needed for
calculation of benefits due under the Plan, or any matters relating to
administration of the Plan. A Participant, surviving spouse, or other person
entitled to benefits under the Plan must furnish to the Committee such evidence,
data or information as the Committee considers desirable to carry out the Plan.
Any benefits under the Plan may be conditional upon the prompt submission of
such information. Any adjustment by the Committee by reason of a misstatement of
age or lack of information will be made in a manner the Committee deems
equitable.

 

9.5 COMMITTEE’S DECISION FINAL. To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee (such as eligibility for participation and the timing and
amount of benefit payments) made by the Committee in good faith is binding on
all persons. A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as they consider equitable and practicable.

 

5



--------------------------------------------------------------------------------

9.6 EXERCISE OF COMMITTEE’S DUTIES. Notwithstanding any other provision of the
Plan, the Committee members shall discharge their duties hereunder solely in the
interests of the Participants and other persons entitled to benefits under the
Plan, and:

 

  (a) for the exclusive purpose of providing benefits to Participants and other
persons entitled to benefits under the Plan;

 

  (b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a alike character and
with like aims; and

 

  (c) in accordance with the documents and instruments governing the Plan
insofar as they are consistent with ERISA.

 

9.7 REMUNERATION AND EXPENSES. No remuneration shall be paid to a Committee
member as such. However, the reasonable expenses of a Committee incurred in the
performance of a Committee function shall be reimbursed by the Employers.

 

9.8 INDEMNIFICATION OF THE COMMITTEE. To the extent permitted by applicable law,
any person or entity appointed by the Board of Directors to serve as a Committee
member shall be indemnified by the Company against any and all liabilities,
settlements, losses, costs, and expenses (including reasonable legal fees and
expenses) of whatever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members by reason of the performance or
nonperformance of a Committee function if, in the opinion of the Board of
Directors of the Company, such action was not dishonest or in willful violation
of the law or regulations under which such liability, loss, cost, or expense
arose. Furthermore, the Company agrees to indemnify the Committee members
against any liability imposed as a result of a claim asserted by any person or
persons under Federal or state law where the Committee acts in good faith or in
reliance on a written direction or certification of the Company or any Employer.
The foregoing right of indemnification shall be in addition to other rights the
members by law or by reason of insurance coverage of any kind. The Company may,
at its own expense, settle any claim asserted or proceeding brought against any
member of the Committee when such settlement appears to be in the best interests
of the Company. If the Company obtains fiduciary liability insurance to protect
the Committee or any of its members, the provisions of this Section 9.8 shall be
applicable only to the extent that such insurance coverage is insufficient.

 

9.9 RESIGNATION OR REMOVAL OF COMMITTEE MEMBER. Any person or entity appointed
as a Committee member may resign at any time by delivering their written
resignation to the Company. The Company, at its discretion, may immediately
remove any or all of the Committee members with or without cause upon delivery
of written notice to them.

 

9.10 APPOINTMENT OF SUCCESSOR COMMITTEE. The Board will promptly fill any
vacancy in the membership of the Committee and shall give prompt written notice
thereof to the other Employers.

 

9.11 INTERESTED PERSON. A fiduciary may not decide or determine any matter or
question concerning his own benefits under the Plan or as to how they are to be
paid to him unless such decision should be made by him under the Plan if he were
not a member of the Committee, except when such decision applies to all
Participants similarly. If a person is disqualified to act, the Company may
appoint a temporary member to exercise the powers of the interested person
concerning the matter as to which he is disqualified, or the remaining Committee
members may act without the appointment of a new Committee member.

 

9.12

CLAIMS PROCEDURE. Any Participant or Beneficiary who disputes the Committee’s
determination of the benefits due to him under the Plan may file a claim with
the Committee. A claim must be in writing, in a form which gives the Committee
reasonable notice of the claim, and authorizes the Committee to take all steps
necessary to determine the validity of the claim and to facilitate the payment
of any benefits to which the claimant is entitled. The Committee will, if
reasonably possible, decide whether to grant or to deny a claim within ninety
(90) days after it is filed. If a longer period is needed, the Committee will,
no later than the last day of the ninety (90) day period, notify the claimant of
the extension of time and the reasons why it is needed. A decision must then be
rendered within ninety (90) days after the claimant was notified of

 

6



--------------------------------------------------------------------------------

 

the extension. If the Committee does not act within the time specified by this
Section 9.12, the claim is automatically denied, and the claimant may appeal in
accordance with this Section 9.12. If the Committee determines that a claim
should be denied, it will give the claimant written notice of denial. This
notice must be written in a manner calculated to be understood by the claimant,
state specific reasons for denying the claim, citing the provisions of the Plan
on which the denial is based, explain the procedure for reviewing the
Committee’s decision, and if the claim is denied because the Committee lacks
adequate information to reach a decision, state what information is needed to
make a decision possible and why it is needed. If a claim is denied, the
claimant may appeal to the Board of Directors of the Company. His appeal must be
submitted in writing to the Company no later than sixty (60) days after the
earlier of the date on which he receives notice of denial or the expiration of
the period within which the Company is required to make a decision. The claimant
or his representative may submit any documents or written arguments that he
desires in support of his claim, and the Board of Directors of the Company may,
but is not required to, hold a hearing on the claim. The Company, by action of
its Board of Directors, will, if reasonably possible, decided the claimant’s
appeal within sixty (60) days after it is filed. If a longer period is needed,
the Company will, no later than the last day of the sixty (60) period, notify
the claimant of the extension of time and the reasons why it is needed. A
decision must then be rendered within sixty (60) days after the claimant was
notified of the extension. If the Company does not act within the time specified
by this Section 9.12, the appeal is automatically denied. If the Company
determines that an appeal should be denied, it must give the claimant written
notice of the denial in the same manner as required on initial denial of the
claim by the Committee.

 

SECTION 10 - AMENDMENT AND TERMINATION

 

10.1 AMENDMENT. While the Employers expect and intend to continue the Plan, the
Company must reserve and reserves the right, subject to the provisions of
Section 1.3, to amend the Plan at any time, except no amendment shall reduce a
Participant’s benefits to less than the amount such Participant would be
entitled to receive if such Participant had resigned from the employ of all of
the Employers on the date of the amendment.

 

10.2 TERMINATION. The Plan will terminate as to all of the Employers on any day
specified by the Company. The Plan will terminate as to any Employer on the
first to occur of the following:

 

  (a) the date it is terminated by that Employer,

 

  (b) the date that the Employer is judicially declared bankrupt under Chapter 7
of the U.S. Bankruptcy Code;

 

  (c) the dissolution, merger, consolidation or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, subject to the provisions of Section 10.3, with the consent of the
Company, in any event such arrangements may be made whereby the Plan will be
continued by any successor to that Employer or substituted for that Employer
under the Plan.

 

10.3 NOTICE OF AMENDMENT. Affected Participants will be notified of an amendment
of the Plan as required by law.

 

SECTION 11 - MISCELLANEOUS

 

11.1 APPLICABLE LAWS. The Plan shall be construed and administered according to
the laws of the Commonwealth of Kentucky, to the extent that such laws are not
preempted by the laws of the United States of America.

 

11.2 GENDER AND NUMBER. Where the context permits, words in any gender shall
include any other gender, words in the singular shall include the plural, and
the plural shall include the singular.

 

11.3

NOTICES. Any notice or document required to be filed with the Committee under
the Plan will be properly filed if delivered or mailed by certified or
registered mail, postage prepaid, to the Committee in

 

7



--------------------------------------------------------------------------------

 

care of the Company at its principal executive offices. Any notice required
under the Plan may be waived in writing by the person entitled to notice.

 

11.4 EVIDENCE. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

 

11.5 ACTION BY EMPLOYER. Any action required or permitted to be taken by an
Employer under the Plan shall be by resolution of its Board of Directors or by a
person or person authorized by its Board of Directors.

 

IN WITNESS WHEREOF, the undersigned officers of the Employers, duly authorized,
have formally adopted this Plan as of the 1st day of September, 2003.

 

THE BANK OF KENTUCKY, INC. By:        

--------------------------------------------------------------------------------

   

Rodney S. Cain

Chairman of the Board

 

8